DISSENTING OPINION.
LAMM, C. J.
This cause, having been heretofore-in this court, on a new appeal was sent to the Kansas City Court of Appeals and by that court was transferred to this court because of a statute- enacted in 1911, infra.
A preliminary question, viz., one of jurisdiction,, was raised by the court sua sponte and the case is made to break on that. To that result I cannot agree,, because:
The Constitution, (sec. 3 of the Amendment of' 1884) reads:
“The General Assembly shall have power by law to create one additional court of appeals-, with a new district therefor; to change the limits of the appellate districts, and the names of the courts of appeals, designating the districts by numbers or otherwise; to change the time of holding the terms of said courts; to increase or diminish the pecuniary limit of the jurisdiction of the courts of appeals; to provide for the transfer of cases from one court of appeals to another court of appeals; to provide for the transfer of cases-from a court of appeals to the Supreme Court, and to provide for the hearing and determination of such cases by the courts to which they may be transferred. ’ ’
Under that grant of power the General Assembly,, having in 1901 and 1909 enacted statutes, finally in 1911 (Laws 1911, p. 190) amended section 3937,. Revised Statutes 1909, so as to read as follows:
*576“The various courts of appeals of Missouri shall have jurisdiction of appeals and writs of error in all cases where the amount in dispute, exclusive of costs, shall not exceed the sum of seventy-five hundred dollars. All cases now pending in the Supreme Court, which have not been submitted, and which by the provisions of this section come within the jurisdiction of said courts of appeals, shall be certified and transferred to the proper courts of appeals, to be heard and determined by them, provided that the Supreme Court shall retain and have full exclusive appellate jurisdiction in any case pending in which the Supreme Court has made any decision or ruling.”
The change made by the amendment of 1911 was the addition of the italicized proviso. If that proviso is constitutional, we have jurisdiction — otherwise, otherwise.
I am of opinion the proviso stands as a valid exercise of legislative power, because:
(a) We are strictly admonished by canonized rules that courts approach the adjudication of the unconstitutionality of an act of the law-making power with caution and gravity. So, they must resolve all •doubts in favor of such act. So, before such act is declared invalid it must be shown to be so clearly bad that its vice is put beyond any reasonable doubt. Then, too, every reasonable intendment must be allowed in favor of the act, so that if possible it may stand, not perish. Every allowable act, art or part of judicial power, resting in reason, must be called into play to uphold the act. To that end, if a certain construction brings the act under the ban of unconstitutionality and any other construction within reason is permissible, taking it from under such ban, we are bound to be astute in accepting that construction; for the most pregnant and solemn reasons underlie the foregoing doctrines. It is in the light of those doctrines, and not otherwise, the question must be ruled. *577[In re Board of Com’rs Tuberculosis Hosp. Dist. v. Peter, Intervenor, 253 Mo. 520.]
It is said the life story of a chicken is told in the phrase, “from egg to ax.” It will be seen from the foregoing view that such crisp and dramatic summary is mal apropos in dealing with laws, and yet — but let the playful conceit in mind go unsaid in order to pick up the thread of sober judicial exposition.
(b) By the 1884 amendment to the Constitution the “pecuniary limit” of appellate jurisdiction was dropped as a constitutional provision and the Legislature was granted power to prescribe such limit.- Up to that time the Constitution itself prescribed the pecuniary limit. [Constitution, sec. 12, art. 6.] With the “pecuniary limit” thus put by that amendment within legislative regulation and released from constitutional regulation, the Legislature took up the subject-matter and passed the proviso. When read with the act of which it is a part, the proviso deals with the pecuniary limit of jurisdiction as its motive and end. If anything else is drawn within the line of the enactment (which I do not admit) it is only incidentally and in contribution to the principal motive and end and cannot furnish a constitutional test. In effect the statute means the courts of appeal shall have jurisdiction, with reference to pecuniary amount, in all cases where the amount in dispute does not exceed seventy-five hundred dollars, except in eases pending in the Supreme Court or in the circuit court, in which the Supreme Court has made a decision or ruling, and, as to them, courts of appeal shall not have jurisdiction, but the Supreme Court shall have jurisdiction in any amount. Clearly, the Legislature by that act did not undertake to overleap constitutional barriers and foist jurisdiction upon this court of any ■subject-matter except the one relating to pecuniary limit. Mark, it behooves us to see and admit, I think, *578that the act does not undertake to alter, affect or in aught deal with the express and enumerated constitutional subjects of jurisdiction lying outside of pecuniary limit. It leaves untouched cases under our constitutional jurisdiction, to-wit, those involving title to land, revenue, constitutional or Federal questions, title to office under this State, or cases where a county is a party. [Constitution, sec. 12, art. 6.] That is to say, cases of that ilk come here automatically whether we have once ruled thereon, dr whether 'we have not theretofqre ruled thereon. It establishes a pecuniary limit with an exception to the effect that in a case in which we have ruled or made a decision the seventy-five hundred dollar pecuniary limit, ordained by the principal statute, is not the minimum pecuniary limit of our jurisdiction. But that, as to such case, there is another pecuniary limit, to-wit, any amount whatever. The statute is susceptible of that construction and, if necessary, we are bound to give it that construction, rather than another, to sustain it as valid rather than expand its meaning so as to impinge upon the other heads of our jurisdiction. It is a most singular fact that while the Constitution gives this court appellate jurisdiction in general language (sec. 2, art. 6) and superintending control ana power to issue certain original writs (sec. 3, art. 6) yet it nowhere parcels out appellate jurisdiction between this court and the courts of appeal except by a side stroke and by indirection. In delimitating our jurisdiction on appeal in material features and to make the Constitution a working instrument, we have been forced to do so by inference, by judicial construction of a pronounced character in dealing with section 12, article 6 (q. v.) — a section directed primarily to appeals from the St. Louis Court of Appeals to this court, a scheme now abandoned. I mention this to show how much our jurisdiction owes to the exercise of judicial construe*579tion, and we ought not to hesitate, to use it in perfecting our jurisdiction.
(c) Again, all legislative power lies in the General Assembly of Missouri except in so far- as it be directly or by inexorable implication forbidden by the State or Federal Constitution. So much, I take it, is a truism in constitutional law. [State ex rel. v. Sheppard, 192 Mo. l. c. 506 et seq.] The Federal Constitution grants power to Congress to legislate, the State Constitution leaves to the State Legislature all legislative power it does not take away. Giving full force to that principle,, a vital and main question springs spontaneously, to-wit: Where is the constitutional provision prohibiting the General Assembly from fixing two or more pecuniary limits? Who can put his finger on it in the Constitution? Nay, why should it be there ? Is not' the law-maker authorized by the Constitution to write the pecuniary limits — to- prescribe them by metes and bounds? With the constitutional hand in that regard lifted, and the legislative hand laid on, was it not intended that the law-maker should have leave to act reasonably and deal with it with the usual full-fledged legislative power, to-wit, a power to classify? When that question is answered, yes, as. it should be, I respectfully submit, all trouble and doubt disappear. In dealing with the subject-matter of pecuniary limits the lawmaker might not make an unnatural or unreasonable classification, and thus bring himself within the interdiction of the Constitution against special or class legislation. Nor might he cut away from us our jurisdiction' of a subject-matter plainly set down in the Constitution. All that is beyond his power. But in this instance he has done neither the one nor the other. As already pointed out, the constitutional limits of our jurisdiction on other matters are left untouched by the proviso, and it has primary reference to the subject-matter of pecuniary limit only, with, what I conceive to be, a con*580stitutional, i. e., a reasonable and natural classification. Is not classification a favorite legislative scheme which we constantly sustain as constitutional if grounded in reason? Clearly so, and that theory sustains the act of 1911, to my mind.
(d) We may with profit consider the terms of section 3937 before it was amended by the 1911 proviso. It will be found to deal itself with a classification. Are all cases under the Act of 1909, where less than seventy-five hundred dollars are in dispute, to be transferred to the courts of appeal? No. Those' “which have been submitted,” are exempted. Admit that the classification is small or rudimentary, yet it is' there plainly put in the law of 1909. Is that exemption, also, unconstitutional as outside of legislative power? If so we have violated the Constitution many times; for we retained jurisdiction of all cases of that class existing at the time the original, act went into effect in 1909.
doing back a little further, in 1901 (Laws 1901, p. 107), a statute was enacted with the same classification or exemption in pecuniary limit as that of 1909, to-wit, the “under submission” exemption, and we accepted and acted on it as valid. Is this long continued and practical construction worthless as a constitutional guide? I do not so understand the rule.
But the majority opinion, inadvertently I think, seeks to parry the force of the invoked, the practical and long existing construction, whereby that rudimentary classification anent pecuniary amount was allowed as valid. This by pointing to a provision of the Constitution said to permit .it. Let us look to that. The provision is (sec. 7, art. 6):
“Gases now pending in Supreme Court transferred to Kansas City Court of Appeals. — All cases which may be pending in the Supreme Court at the time of the adoption of this amendment, which have not been submitted, and which by its terms would come *581within the territorial appellate jurisdiction of the Kansas City Court of Appeals, shall he certified and transferred to such court, to be heard and determined by it.”
It will be observed that such provision relates solely to the Kansas City Court of Appeals and establishes a modus transferendi for sending cases from this court to that. There is no such constitutional provision relating to any other court of appeals and holding in this court cases that are “under submission.” Despite that limited and preclusive grant of power, the Legislature passed a general law, to-wit, section 3937, supra, including all courts of appeals.
It is on that statutory warrant and not otherwise that we have been acting from time to time in sending-only those cases “not under submission” to the St. Louis Court of Appeals and the Springfield Court of Appeals and in retaining those under submission. So that it is just to say, as we have said, .that we have allowed the idea of classification to obtain on the subject-matter of pecuniary limit of jurisdiction. If we were right in so doing, then why is this dissent not justified?'
(e) Moreover, the identical question has been ruled and is not open as res integra. In Curtis v. Sexton, 252 Mo. 221, the question of our jurisdiction was raised by counsel. It hinged upon the validity of the proviso in question. In that case we assumed jurisdiction. Handed over to us by the Kansas City Court of Appeals on the strength of the proviso, we sustained the constitutionality of the law by deciding the case and ruling the point agreeably to the ruling proposed in this dissenting opinion. It is clear that if we have no jurisdiction of the present case, then we had no jurisdiction in the Curtis-Sexton case, and all the weighty and far-reaching matter there adjudicated tumbles' down like a house of cards, as declared and *582decided in a case in which we had no jurisdiction to say anything at all. Stare decisis.
So, the Kansas City Court of Appeals construed the proviso in the Act of 1911 to give us jurisdiction in the instant case and in the Curtis-Sexton case. Is not the holding of that learned court, though not put on constitutional grounds (as it could not be), at least persuasive!
The act is too young to permit of many precedents in construction, but such as exist are worth while and run in favor of the validity of the law.
(f) It has been argued that, conceding the doctrine of classification as applicable, yet the classification attempted is unnatural and unreasonable. But is it! The division of cases into (1) those that are pending in or have been to this court and are now below, and in which we have made a decision or a ruling, and (2) those in which such condition does not arise, is, to my mind, natural, logical and entirely wise. It prevents mischievous confusion and the perpetuation of error “broadening down from precedent to precedent.” It is in no just constitutional sense class or special legislation as denounced in cases expounding the Constitution. Take a case to illustrate: We reverse and remand a case for a new trial. Such new trial is had. In the meantime the Legislature has changed the pecuniary limit of jurisdiction, or the new judgment falls below the old one and thus affects jurisdiction, absent the proviso. In such case, under the former law, the new appeal went to one of the courts of appeal. See what happens! Automatically, by mandate of the Constitution, the court of appeals is bound, nolens volens, by our former decision, right or wrong, and the door of judicial investigation is forever closed on that question (despite the mischief) until such time, withal, as another case reaches us carrying the point. Such is no fanciful hypothesis. It has arisen over and over. It is precisely what *583would have happened in Bagnell Timber Company v. Missouri, Kansas and Texas Railroad Company, 242 Mo. 11. The several courts of appeal were following our first erroneous opinion in that case on a vital principle of law of everyday application. [180 Mo. 420.] They were obliged to do so by the Constitution and would have continued to do so had it not happened, fortunately, that the case reached this court on its second appeal, when we corrected our own error in the same case.
More could be said in favor of the justness, the wisdom, the constitutionality of the proviso if need called or time allowed.
The statute as it stands prescribes a general rule of jurisdiction on amount, disposing of all eases, and the classification made by the proviso seems to me to be just and constitutional.
It has been suggested that the use of the word “or” precludes the construction we have put upon the Constitution and statute. The argument, as advanced, runs thus: By using the disjunctive conjunction “or” in the Constitution, power is left to the Legislature to increase “or” diminish the pecuniary limit but not to do both at one stroke. But I conceive that to be too narrow and precarious a point upon which to rule the unconstitutionality of the law in question.
Is it likely that a Constitution-maker, intent on large themes, would intend to make a grave constitutional provision turn on “or,” “and,” “a,” “the,” et hoc genus omne¶ That would be, by judicial construction, to turn a mere linguistic pin prick into the stroke of a hammer (St. Louis v. Handlan, 242 Mo. l. c. 94) or make a mountain out of a mole hill.
It is familiar doctrine that where an absurd result will be prevented or where another construction is useful to further a legislative intent or to give a constitutional provision full and rounded vigor in *584order to cover its true and whole intendment the word “or” may be read “and” and vice versa; that is frequently done. [State v. Bulling, 100 Mo. l. c. 93; 29 Cyc. 1505 et seq., where many authorities are assembled on the proposition.]
Deeming it an unhappy circumstance that the point has to be ruled without the aid of brief or argument by counsel, for the point is not made by them, but is sprung ex mero motu by the court, I have given my views on this matter, one of pronounced importance. Those views compel me to dissent and that I do.
Brown and Faris, JJ., join me herein.